DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-9 in the reply filed on 03/11/2022 is acknowledged.
Claim(s) 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 5,900,207) in view of Cella (WO 2019/005708A2).
 Regarding claim 1, Danforth teaches a method comprising fused filament fabricating an article 100 (fused filament fabricated component) by delivering a filament 10 in a fluid state (softened filament) to selected locations at or adjacent to a substrate 19 (build surface), wherein the softened filament comprises a mixture of particulate composition dispersed in a binder (sacrificial binder and a powder) (col 2, ln 30 - col 3, ln 4).  Danforth teaches removing substantially all the binder to leave an unsintered component of the article and sintering the unsintered component to join particles form the finished article (col 14, lns 6-567).
Danforth does not teach a powder including a shape memory alloy.
However, in the same field of endeavor, three-dimensional (3D) printing based fabrication, Cella teaches a fused filament fabrication method with a material selection system 122 that selects materials from a group including shape memory alloys (SMA) ([0039] and [0046]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Danforth by substituting the particular composition taught by Danforth with the shape memory alloy taught by Cella since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 
Regarding claim 2, as applied to claim 1, Cella teaches a method he 3D printed objects or devices may be configured to change their shape or configurations based on various parameters such as including without limitations temperature, chemical, or physical environment., electrical environment, radiative environment, magnetic, and the like (wherein the SMA comprises at least one of a one-way SMA or a two-way SMA) ([0085]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Danforth by substituting the particular composition taught by Danforth with the shape memory alloy taught by Cella since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 
Regarding claims 4-5, as applied to claim 1, Danforth does not specify heat setting the SMA component nor deforming the SMA component to a deformed shape.
However, in the same field of endeavor, three-dimensional (3D) printing based fabrication, Cella teaches a method wherein the processing systems 512, for example, may be used for cooking or heating of 3D printing objects before or after the process of 3D printing ([0073]). The electronic data structure may be transformed thro ugh a series of forms (or alternative data structures), reflecting various states and transformations of the physical article from an original state to one or more transformed states ([0103], [0104]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Danforth to include the pre- and post-processing systems taught by Cella in order to produce various states and transformations of the physical article from an original state to one or more transformed states ([0103]).
Regarding claims 6-7, as applied to claim 1, Danforth does not specify wherein the softened filament comprises a first softened filament; wherein the method further comprises delivering a second softened filament to other selected locations at or adjacent to the build surface;  wherein the second softened filament comprises the sacrificial binder and a primary material; nor wherein the primary material comprises at least one of: a shape memory alloy; a metal; an alloy; a refractory metal; a refractory alloy; a ceramic; or an oxide-dispersion strengthened alloy.
However, in the same field of endeavor, three-dimensional (3D) printing based fabrication, Cella teaches a method wherein the material selection system 22 select materials from a group of material types such shape memory alloys (or shape memory polymers) ([0039]). The different systems may employ different sets of materials, from, which the material selection system 122 may select from ([0039]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Danforth by substituting the particular composition taught by Danforth with a first and second shape memory alloys taught by Cella since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 
Although Danforth in view of Cella does not specify delivering a second softened filament to other selected locations at or adjacent to the build surface, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the delivery of SMA taught by Cella, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claim 8, as applied to claim 1, Danforth in view of Cella does not specify wherein the SMA component comprises a variable stator, a variable nozzle, a variable exhaust mixer, or a variable tooling.
However, Cella teaches that product of the 3D printing process may be automotive parts, aerospace components, biomedical devices, robotic infrastructure or components, telecommunication devices such a circuits and the like, crafts, surgical devices, and various other devices for use in industrial or other applications ([0084]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that SMA product made by Cella is in the form of a variable tooling, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Regarding claim 9, as applied to claim 1, the limitation “wherein sintering the unsintered component leaves a microstructure of the SMA substantially unchanged” is a recitation of intended result of the process step of “sintering the unsintered component.” A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2114.04(I).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Danforth (US 5,900,207) in view of Cella (WO 2019/005708A2), as applied to claim 1, and in further view of Bidaux (EP1770176A1 - translation provided).
Regarding claim 3, as applied to claim 1, Danforth in view of Cella does not specify wherein the SMA comprises at least one of a silver-cadmium alloy; a gold-cadmium alloy; a cobalt-nickel-aluminum alloy; a cobalt-nickel-gallium alloy; a copper-aluminum-beryllium alloy that includes one or more of zirconium, boron, chromium, or gadolinium; a copper-aluminum-nickel alloy; a copper-aluminum-nickel-hafnium alloy; a copper-tin alloys; a copper-zinc alloy; a copper-zinc alloy that include one or more of silicon, aluminum, or tin; an iron-manganese-silicon alloy; an iron-platinum alloy, a manganese-copper alloy; a nickel-iron-gallium alloy; a nickel-titanium alloy; a nickel-titanium-hafnium alloy; a nickel-titanium-palladium alloy; a nickel-manganese-gallium alloy; or a nickel-niobium alloy.
However, in the same field of endeavor, 3D binder printing with shape memory alloys, Bidaux teaches that the powder granules 10 used as basic material of the granule are individually formed of a nickel-titanium-based alloy, in the proportions of a shape-memory alloy (a nickel-titanium alloy) ([0014]; translation, page 3).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Danforth in view of Cella by substituting the generic SMA taught Cella with the nickel-titanium-based alloy taught by Bidaux since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743